Here in New York over the past few days, we have all heard a great many speeches — at the Climate Action Summit, the High-level Political Forum on Sustainable Development, the countless side events, and of course here at the speech-making marathon known as the general debate.
If we were to analyse all the speeches, we would probably find that one term, “sustainability”, crops up more often than any other. Some think the term is nothing but hype, a marketing trend or a bit of greenwashing for the post-material elite. And as long we do nothing more than talk about sustainability, none of that will change. While we here in New York are talking about sustainability, we risk losing the race against climate change. The Earth is ablaze. While we are talking about sustainability, men, women, and children are suffering from starvation and epidemics. While we are talking about sustainability, people are dying as a result of wars and conflicts that we have been trying to resolve for years without success. Syria, Mali, Ukraine, the Middle East, Afghanistan, Yemen, Iran, Myanmar, North Korea — the list is far too long. It is time to do more than just talk about sustainability. It is time to act sustainably, including in foreign and security policy.
A sustainable foreign policy is one that seeks lasting solutions to conflict and involves all stakeholders in order to ensure both acceptance and stability. It focuses on prevention rather than merely reacting to events. It relies on viable agreements, not speedy deals at others’ expense. All who love their countries will be committed to cooperation, because only if we work together will we all have a future. A sustainable foreign policy is a multilateral foreign policy. The United Nations is founded on that very principle, which is also the guiding principle for German and European foreign policy. I would like to provide four examples that make that clear.
First, concerning the situation in the Middle East, the attacks on two oil facilities in Saudi Arabia have shown us how fast things can escalate. Iran bears the responsibility for them, as we Europeans have made clear publicly and also at our meetings with the Iranian Foreign Minister. The only way to ease the tension is to hold talks between the United States and Iran, but that will happen only if no unrealistic preconditions are placed on such a dialogue. There is something else that we emphasized today at our meeting with Iran, Russia and China. We want to continue to adhere to the Joint Comprehensive Plan of Action (JCPOA) and the goal of an Iran with no nuclear weapons, simply because it creates security and a basis for further talks with Iran on other topics that are important in that context. Ultimately, diplomacy means not getting bogged down in a logic of despair. But it also means sticking to mutual agreements. That is why we expect Iran to meet the obligations it entered into with us and the entire international community with regard to the JCPOA and to respond positively to our current European efforts to make progress on a diplomatic solution.
Secondly, with regard to Afghanistan, we very much regret that the terrible attacks by the Taliban sabotaged the talks with the United States in Doha. Germany closely followed and supported the talks from the outset. We are convinced that a sustainable solution to the conflict can come about only through political compromise. That is the only way we can ensure that peace endures in the long term. We owe that to all who have been engaged for a peaceful Afghanistan over the past 18 years, in some cases paying with their lives. For that reason, an agreement with the Taliban can also be only a first step. What we would then need would be intra-Afghan peace talks. Germany is ready to support those talks, not least in order to ensure that everything that the United Nations and the entire international community have worked for over almost two decades is not lost — a constitutional order, a minimum of stability, human rights and the rights of women and girls in particular.
Thirdly, with regard to Ukraine, over the past two years, the Minsk process has more or less come to a standstill. Right there, in Europe, we have seen an aggression that has cost more than 13,000 lives. We will not simply sit back and accept it. The people in Ukraine want peace. President Zelenskyy has said that very clearly and made it one of his priorities, which has provided a new impetus. Take the bridge in Stanytsia Luhanska, for example. For four years it was a ruin. Now it is being rebuilt. Military equipment and soldiers are being withdrawn. At first glance it is a small step, just one piece of the disengagement called for by the Minsk process, but it is a huge step for the people who use the bridge each and every day. We want to seize that momentum. Together with France, we are working hard within the Normandy format to finally find solutions to issues that have been on the table for almost four years. After all, pursuing a sustainable foreign policy also means persistently pursuing goals, step by step. Standing still is not an option.
Lastly, with regard to Syria, now in its ninth year of war, the idea of sustainable peace might almost seem naive, and yet today there are grounds for cautious hope. The creation of the Constitutional Committee is a first important step towards a political process. It will be crucial to ensure that the Committee begins work quickly and implements resolution 2254 (2015). Only when we finally get down to tackling the causes of conflict and address the Syrian people’s desire for social, economic and political participation can there be lasting peace in Syria. And reconstruction will be sustainable only when political progress is visible. Until then, Germany will not take part. Another element that is at least as important is justice. How can thousands of traumatized, tortured and displaced Syrians and victims of poison-gas attacks believe in peace if their tormentors go unpunished? The predominant impression now, and not only in Syria, is that even the worst crimes are not punished. International criminal law is under massive pressure. That is why, before the end of this week, we will establish an alliance against impunity, designed to strengthen international criminal jurisdiction. Without justice there can be no reconciliation or peace.
Those four examples show that sustainable foreign policy demands stamina, resilience and resolve. Above all, it means working together reliably. When we do cooperate, we are making progress, often outside the glare of publicity. In the Sudan, after 30 years, there is at long last hope of a truly new beginning. I was there recently and I assured those in positions of responsibility that we will continue to support the transformation through mediation, in the Security Council, as a troop contributor to the African Union-United Nations Hybrid Operation in Darfur and as a donor. And it is not only in the Sudan that we support peace processes. I am therefore pleased to announce that Germany is doubling its contribution to the Peacebuilding Fund this year, from €15 million to €30 million.
In Mali, United Nations Blue Helmets, including almost 1,000 Germans, are working to secure a fragile peace on a daily basis. The prerequisite for lasting stability is that the people regain confidence in the local security forces. That is why together with France we have established a partnership for security and stability in the Sahel, and we call on all Member States to join us.
A solution has yet to be found in the conflict in Libya. We support the United Nations and the tireless efforts of Special Representative Salame. An international process involving the supporters of the parties to the conflict is the only way forward. We want to take on responsibility in that regard, too, and together with the Special Representative, we have launched a process intended to lead to achieving peace.
Germany has now been a non-permanent member of the Security Council for nine months, and the impression I have is that far too often, crises and conflicts are not discussed in the Council until shots have been fired and people are dying. That is the very opposite of sustainable policymaking, because at that point it is already too late. The Security Council must move from being a crisis-response body to a crisis- prevention body. And, finally, it must also examine the causes of conflicts. That is why we put climate and security on the agenda at the very beginning of our term and will ensure that it remains there. Climate change has long ceased to be merely an ecological challenge for humankind. More and more often it is a matter of war and peace. Climate change is no less than a question of humankind’s survival. If people no longer have access to clean drinking water, if entire harvests are ruined by persistent drought and conflicts break out over the few remaining resources, the wars of the future will be climate wars. Climate protection must therefore become an imperative in a sustainable foreign policy.
During our membership of the Council we are also focusing on the role of women. Sexual violence continues to be used as a tactic of war. That is abhorrent and perverse. With the adoption of resolution 2467 (2019) in April, we were able to help ensure better support for survivors of sexual violence, but more is at stake here. Stable peace is 33 per cent more likely to be achieved if women are involved in the process. We are therefore committed to seeing an increase in the number of women peacekeepers. Only eight of every 100 seats at peace talks are currently occupied by women. That is nothing short of negligent. To put it simply, peace efforts will not work if 51 per cent of the world’s population is excluded. We will therefore continue to do whatever we can to fight for an equal world. That is not just a matter of justice but one of human decency and human reason.
We will also continue to fight in the Security Council for disarmament and arms control. It was thanks to us that in April the subject of nuclear-arms control was put back on the Council’s agenda for the first time in seven years — I repeat, seven years — although if one thing is absolutely clear it is that we can build security only if we work with and not against one another. That is why many States are calling strongly and with increasing impatience for a return to concrete, realistic steps towards disarmament, especially in the nuclear field, and that is why those States that have yet to ratify the Comprehensive Nuclear-Test-Ban Treaty must finally do so. Following the launch of the disarmament initiative at an international ministerial meeting held in Stockholm in June, we would like to place nuclear disarmament issues firmly on the international agenda ahead of the 2020 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons. I am looking forward to welcoming the supporters of the initiative to Berlin next year.
Collaboration, compromise and the defence of our joint rules and institutions are what we understand by sustainability in foreign policy. More than most other countries, Germany has benefited from the rules-based order over the past 70 years. Peace, prosperity, free trade and a world open to the outside, as well as a liberal society within, are inextricably linked to multilateralism. Never going it alone again — that is a lesson from our history. Precisely because it was Germany that 80 years ago unleashed fire and destruction in Europe and the world, we must assume a special responsibility today for an order that secures peace. That is why we set up the Alliance for Multilateralism last year. We do not agree with the idea that if everyone thinks only of themselves, everyone has been thought of, because in the end that means only “everyone against everybody else”. The truth is that not one of the major issues of the future confronting us today can be resolved by one country acting alone. Only if we work together will we find answers to globalization, the digital revolution, migration and human-induced climate change.
Cooperation is not a betrayal of one’s own country. Rather, it creates the prerequisites for our countries’ security and prosperity. In the past 12 months, countries from all parts of the world that share that view have joined together in the Alliance for Multilateralism. Tomorrow, more than 50 of my colleagues will be meeting here in New York to agree on concrete steps to strengthen international law and human rights and to discuss disarmament, crisis prevention, peacebuilding and global issues for the future, such as cybertechnology and climate change. That is multilateralism in practice. That is sustainable foreign policy. Sustainable development is not a principle of lofty discourse or an elite approach that only the wealthy can afford. On the contrary, we can no longer afford not to act sustainably.
